Citation Nr: 1213954	
Decision Date: 04/17/12    Archive Date: 04/27/12

DOCKET NO.  08-17 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for residuals, status-post head cyst removal.

2.  Entitlement to service connection for a bilateral foot condition, claimed as chronic trenchfoot.

3.  Entitlement to service connection for an acquired psychiatric disorder, claimed as depression.

4.  Entitlement to service connection for a low back disability, claimed as a chipped tailbone.   


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Counsel


INTRODUCTION

The Veteran had active service from September 1988 to September 1992, including service in Germany.  This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of September 2006 by the Department of Veterans Affairs (VA) Atlanta, Georgia, Regional Office (RO).

The Veteran requested a Travel Board hearing in connection with the current claims.  The hearing was scheduled and held before the undersigned Veterans Law Judge in October 2011.  The Veteran testified at that time and the hearing transcript is of record.  

In May 2007, the Veteran filed a service connection claim for posttraumatic stress disorder (PTSD).  The RO denied the claim by way of a rating decision dated February 2008.  The Veteran was notified of this decision and provided his appellate rights, but he did not timely perfect an appeal on this issue.  The Veteran again raised the claim of entitlement to service connection for PTSD during the October 2011 Travel Board hearing.  The Board refers this issue for any appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for residuals, status-post head cyst removal, a bilateral foot condition, claimed as chronic trenchfoot, an acquired psychiatric disorder, claimed as depression, and a low back disability, claimed as a chipped tailbone.  Service treatment records associated with the claims file revealed that the Veteran underwent medical prescreening in May 1988 prior to entering service.  No skin, foot, psychiatric, or back abnormalities were found.  The Veteran was also given a clinical evaluation and physical examination in June 1988 prior to entering service.  The clinical evaluation was normal and no skin, foot, psychiatric, or back abnormalities were found.  

The Veteran presented to sick call in September 1988 with subjective complaints of a lump on the back of his head for approximately one month.  A physical examination revealed a two centimeter subdermal, semi-mobile, non-tender cyst-like mass.  The cyst was excised in March 1989 after the Veteran reported an increase in its size.  The Veteran's recovery from this procedure was essentially unremarkable and no chronic residuals were noted.  Subsequent in-service treatment records showed a diagnosis of and treatment for a furuncle in the nape of the neck.  See August 1991 treatment notes.  
  
The Veteran returned to sick call in May 1991 with subjective complaints of sore feet for a period of weeks.  The Veteran had difficulty walking, but a physical examination was negative for any blisters.  The diagnosis was calluses, both great toes and the balls of both feet.  The calluses were shaved down and the Veteran was placed on physical profile for a period of three days with instruction to do no running.  That same month, the Veteran sought additional care at sick call after he fell out of his bunk.  X-rays of the Veteran's sacrum showed no significant abnormalities.  The impression was sacrum contusion.  By the Veteran's own account, he was not afforded a clinical evaluation and physical examination prior to discharge from service.  See October 2011 hearing transcript.  

Post-service VA treatment records indicated that the Veteran sought care for symptoms of depression in May 2005.  He reported being under significant financial stress at that time and was coping with the recent death of a friend.  The diagnosis was depression.  The Veteran was subsequently diagnosed as having anxiety, not otherwise specified, major depressive disorder, and PTSD.  See September 2005, May 2007, and July 2007 VA treatment notes.  

He also described subjective complaints of low back pain.  X-rays of the lumbar spine were interpreted to show probable sacralization of the L5 vertebral body with minimal facet arthrosis at the lumbosacral junction.  See VA treatment records dated September and December 2005.  

Also included in the claims file is the Veteran's March 2007 request for time off from work pursuant to the Family Medical Leave Act (FMLA).  The physician who completed the Veteran's application indicated that he had foot pain and PTSD with intermittent depression and anxiety episodes.  The onset of these symptoms was approximately 12 years ago, and in the examiner's opinion, would continue during the Veteran's lifetime.  It was also noted that the Veteran worked for the United States Postal Service (USPS).  On remand, therefore, the RO must contact the USPS and obtain any and all information pertaining to the Veteran's use of FMLA benefits.  

The Veteran's treating physician submitted a statement in support of the Veteran's claim in July 2007.  The physician diagnosed major depressive disorder, among other conditions, and attributed this diagnosis to the Veteran's combat service during the Persian Gulf War.  The Board notes that there is conflicting evidence of record as to whether the Veteran engaged in combat.  However, the service personnel records included in the claims file show foreign service in Germany only.  In light of this discrepancy, the RO must contact the appropriate service department to verify the Veteran's service in the Southwest Asia theater of operations during the Persian Gulf War, if any.    

As noted above, the Veteran testified before the Board in October 2011.  The Veteran stated that he injured his low back in service by falling out of his bunk.  He further stated that he received care for low back pain within two years after discharge from service.  He testified that he experienced a continuity of symptoms since discharge and that his symptoms got progressively worse.  According to the Veteran, he was diagnosed as having trenchfoot in service.  This condition was manifested by blisters and chafing, and he continued to experience similar symptoms since discharge from service.  The Veteran testified that he received treatment for a bilateral foot condition both at VA and from a private provider in Illinois.  These private treatment records, according to the Veteran, were not contained in the claims file, but could be obtained.  The Veteran also acknowledged that he had a cyst removed from his head in service.  He stated that this cyst was recurrent, but he received no additional surgical treatment for it since service.  

In light of the foregoing, the Veteran must be afforded a VA examination on remand to determine the etiology of the currently diagnosed psychiatric and low back disabilities, as well as the claimed bilateral foot disability and head cyst residuals, and their relationship to service, if any.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (noting that VA's duty to assist includes providing a thorough and contemporaneous medical examination).

VA is also required to make reasonable efforts to help the Veteran obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The evidence of record reflects that the Veteran receives VA treatment.  Therefore, the RO must request all VA medical records pertaining to the Veteran from February 14, 2009.  In addition, the Veteran must be contacted on remand and asked to identify any and all non-VA sources of treatment for the disabilities at issue that are not already of record.

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of the issues currently on appeal, to include any private treatment records from Illinois related to the claimed bilateral foot condition.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the Veteran's response, the RO must obtain all relevant VA medical records from February 14, 2009.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) explain that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The RO must contact the United States Postal Service and obtain a complete copy of any adjudication and the records underlying the adjudication for the Veteran's use of benefits under the Family Medical Leave Act.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) explain that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

3.  The RO must contact the appropriate service department and/or Federal agency to verify the Veteran's dates of service in the Southwest Asia theater of operations during the Persian Gulf War, if any.  The service department and/or Federal agency must be asked to identify the agency or department that could provide any information it could not provide.  Follow-up inquiries must be conducted accordingly.  All documents must be associated with the claims file.  All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claims; and (d) explain that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

4.  After the above development is completed, the RO must make arrangements with the appropriate VA medical facility for the Veteran to undergo a VA examination to determine the etiology of the claimed head cyst residuals and its relationship to service, if any.  In providing the etiological opinion, the examiner is reminded that VA laws and regulations do not preclude service connection for a post-service disability where a disability was not shown at the time of separation from service.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  All indicated testing must be conducted.  Following a review of the evidence of record, an examination of the Veteran, and with consideration of the Veteran's statements, the examiner must express an opinion as to whether the Veteran has currently diagnosed residuals, status-post head cyst removal, and if so, whether it at least as likely as not (i.e., 50 percent or greater possibility) began in or was related to the Veteran's active service or any incident therein, including but not limited to his in-service head cyst excision and the development of a furuncle on the nape of the neck. 

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

5.  The RO must make arrangements with the appropriate VA medical facility for the Veteran to undergo a VA examination to determine the etiology of the claimed bilateral foot condition and its relationship to service, if any.  In providing the etiological opinion, the examiner is reminded that VA laws and regulations do not preclude service connection for a post-service disability where a disability was not shown at the time of separation from service.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  All indicated testing must be conducted.  Following a review of the evidence of record, an examination of the Veteran, and with consideration of the Veteran's statements, the examiner must express an opinion as to whether the Veteran has a currently diagnosed bilateral foot condition, and if so, whether it at least as likely as not (i.e., 50 percent or greater possibility) began in or was related to the Veteran's active service or any incident therein, including but not limited to his in-service treatment for calluses.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

6.  The Veteran must be afforded a VA examination by a psychiatrist to assess the nature and etiology of any psychiatric disorder found.  The psychiatrist must ascertain the nature of all psychiatric disabilities and proper diagnoses thereof as set forth in the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  In providing the etiological opinion, the psychiatrist is reminded that VA laws and regulations do not preclude service connection for a post-service disability where a disability was not shown at the time of separation from service.  The claims file and all records on Virtual VA must be made available to the psychiatrist, and the psychiatrist must specify in the report that the claims file and Virtual VA records have been reviewed.  The psychiatrist must specify the dates encompassed by the Virtual VA records that were reviewed.  The psychiatrist must integrate the previous psychiatric findings and diagnoses of current findings to obtain a true picture of the nature of the Veteran's psychiatric status.  All necessary special studies or tests including psychological testing and evaluation must be accomplished.  The examination report must include a detailed account of all pathology found to be present. Following a review of the evidence of record, an examination of the Veteran, and with consideration of the Veteran's statements, the psychiatrist must express an opinion as to whether the Veteran's currently diagnosed acquired psychiatric disability (not including PTSD) at least as likely as not (i.e., 50 percent or greater possibility) began in or was related to the Veteran's active service or any incident therein.  If the manifestations of each separate psychiatric disability cannot be distinguished, the examiner must so state.

The psychiatrist must provide a complete rationale for all opinions expressed.  If the psychiatrist cannot provide the requested opinion without resorting to speculation, it must be so stated, and the psychiatrist must provide the reasons why an opinion would require speculation.  The psychiatrist must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the psychiatrist must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular psychiatrist.  The report prepared must be typed. 

7.  The RO must make arrangements with the appropriate VA medical facility for the Veteran to undergo a VA examination to determine the etiology of the currently diagnosed lumbar spine disability and its relationship to service, if any.  In providing the etiological opinion, the examiner is reminded that VA laws and regulations do not preclude service connection for a post-service disability where a disability was not shown at the time of separation from service.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  All indicated testing must be conducted.  Following a review of the evidence of record, an examination of the Veteran, and with consideration of the Veteran's statements, the examiner must express an opinion as to whether the Veteran's currently diagnosed lumbar spine disability at least as likely as not (i.e., 50 percent or greater possibility) began in or was related to the Veteran's active service or any incident therein, including but not limited to his in-service fall from his bunk. 

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

8.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

9.  After the requested examination has been completed, the RO must review the medical report to ensure that it is in complete compliance with the directives of this remand.  The medical report must be returned to the examiner if it is deficient in any manner and the RO must implement corrective procedures at once.

10.  Thereafter, the RO must ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claims.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


